Citation Nr: 1242066	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-36 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a bilateral hearing loss disability.  

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted a 10 percent evaluation for the Veteran's bilateral hearing loss disability, effective September 10, 2009.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet.App.35 (1993).  As the increased evaluation of 10 percent for service-connected bilateral hearing loss did not constitute a full grant of the benefit sought, and as the Veteran filed a notice of disagreement (NOD) and appealed the assigned 10 percent evaluation, this issue remains in appellate status.  

The Board notes that in June 2011, the Veteran telephonically contacted the RO and reported that he was "tired of going back and forth on this appeal and wanted to withdraw."  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative, and except where withdrawn on record at a hearing, must be in writing.  38 C.F.R. § 20.204.  In the present case, the RO contacted the Veteran in June 2011 and requested that he provide a written statement confirming that he wished to withdraw his appeal; however, the Veteran failed to respond to the RO's request.  Therefore, the appeal remains open and the Board will proceed with its review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The claims file reflects that the Veteran was previously represented by the Kentucky Department of Veterans Affairs (as reflected in a September 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2011, the Veteran revoked this representation and has not appointed a new representative since that time.  

In a November 2009 statement, it appears that the Veteran advanced a claim for entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss.  This matter is not in appellate status and the Board does not have jurisdiction over it.  Hence, the Board refers the matter to the RO for clarification from the Veteran and any necessary action.  

To the extent indicated hereinbelow, the record is found to reasonably raise the matter of entitlement to a TDIU rating.  Hence, this claim has been listed on the title page, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.  

2. The Veteran is deemed competent and credible to describe the observable symptoms of his bilateral hearing loss disability; however, he is not competent to evaluate the puretone thresholds and speech discrimination scores for his bilateral hearing loss, which is required for evaluation under the appropriate rating criteria.  

3. For the entire period of the appeal, the Veteran's bilateral hearing loss disability has been manifested by no worse than Level V hearing in the right ear and Level IV hearing in the left ear.  



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a freestanding claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in September 2009.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  It also satisfied the requirements under Vazquez-Flores, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The duty to assist provisions of the VCAA have been met.  The claims file contains the Veteran's lay statements, post-service medical treatment records, and reports of VA audiology examinations (also known in the record as Disability Benefits Questionnaires or "DBQs") in October 2009, April 2010 and July 2011.  

The VA examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests, including puretone thresholds and speech discrimination studies.  Also, these examinations included discussions of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  In addition to dictating objective test results, the Court has held that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Notably, in a VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, received in October 2009, the Veteran identified "Dr. Thomas Logan" as a physician who treated him for his hearing loss disability since 1984.  The Veteran indicated that Dr. Logan was no longer in practice and "[might] be dead," and failed to supply any contact information for Dr. Logan or for his former practice.  In a statement dated in February 2010, the Veteran acknowledged that Dr. Logan's treatment records were unavailable, and also indicated that the treatment records would have been dated in 1984.  These records are irrelevant for review of the Veteran's claim for an increase, which was filed in September 2009.  Therefore, no further attempt to obtain them is necessary.  

In January 2010, the Veteran submitted a statement in which he argued that he was entitled to an independent medical evaluation to compare hearing loss levels from previous VA examinations.  The Veteran argued that he had been wearing hearing aids for more than 25 years and noted that his current level of hearing had decreased considerably.  He indicated that during his previous VA examination, his speech recognition was inaccurately tested based on his own failure to report his symptoms, and requested that his hearing be retested by a non-VA examiner.  To the extent that Veteran requested that VA obtain an independent medical expert (IME) opinion, see 38 C.F.R. § 20.901(d) (2012), the Board notes that there are no conflicting medical opinions of record, and that an accurate clinical evaluation of the degree of the Veteran's bilateral hearing impairment has been obtained.  Therefore, the Board finds that the issue on appeal is not of such medical complexity or controversy that a remand for an IME's opinion is required.  Moreover, in statements dated in February 2010 and August 2010, the Veteran agreed that his speech recognition testing and pure tone threshold audiological test results from his VA examinations were accurate, and he was provided with a VA audiology examination in April 2010 and a VA audiology DBQ in July 2011, which would cure any defects with the October 2009 examination.  Therefore, no additional examination is necessary to evaluate the Veteran's hearing loss disability.  

In a statement dated in February 2010, the Veteran identified a private ear nose and throat specialist-"Dr. H B"-and indicated that he contacted this physician to request an audiology evaluation for his hearing disability.  The Veteran failed to provide any subsequent report or treatment records from Dr. HB.  In April 2010, the RO contacted the Veteran and requested that he complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, so that treatment information could be obtained from Dr. HB.  The Veteran failed to do so, and the Board finds that further attempts to obtain any records from this physician is unnecessary.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

Merits of the Claim

The Veteran contends that his bilateral hearing loss disability is more severe than reflected by its 10 percent evaluation.  Because he has no worse than Level V hearing loss in the right ear and Level IV hearing loss in the left ear, his claim will be denied.  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as in this case, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's bilateral hearing loss disability is currently assigned a 10 percent evaluation under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.  

An examination for hearing impairment for VA purposes must be conducted by a state- licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85(a) . 

Impaired hearing will be considered a disability only after threshold requirements are met.  See 38 C.F.R. § 3.385.  Once a disability is established, levels of hearing loss are determined by considering the pure tone threshold average and speech discrimination percentage scores, resulting in a Roman numeral designation for hearing loss.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining the level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination" is used to determine a Roman numeral designation (I through XI) for hearing impairment in each ear based on consideration of speech discrimination as well as pure tone threshold averages, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used.  Table VII, "Percentage Evaluation for Hearing Impairment" is then used to determine the percentage evaluation by combining the Roman numeral of each ear.  38 C.F.R. §§ 3.383, 3.385, 4.85(b).  

If the Veteran has either of two exceptional pattern of hearings impairment, the Roman numeral value is determined using both Table VI and VIa.  38 C.F.R. § 4.86.  This method is used if the Veteran's pure tone threshold at each of the four specified frequencies is 55 decibels or more, or if the Veteran's pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  In this case, as discussed below, the Veteran's hearing loss does not meet the standard for an exceptional pattern of hearing impairment.  

On VA audiology examination in October 2009, the Veteran reported bilateral hearing loss due to military noise exposure.  He denied post-service occupational or recreational noise exposure.  On physical examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
70
70
55
LEFT
20
60
75
85
60

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 percent in the left ear.  Type A (normal) tympanograms were obtained, bilaterally, and the Veteran was diagnosed with normal to severe sensorineural hearing loss in the right ear, and normal to severe sensorineural hearing loss in the left ear.  The audiologist noted that there was no condition which, if treated, could have led to a change in the hearing threshold levels.  The audiologist observed that the effect on occupation included significant effects in the form of hearing difficulty.  The audiologist indicated that there were no effects on the Veteran's usual daily activities.  38 C.F.R. § 4.10.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Applying the results of this examination to Table VI of the VA regulations yields a Roman numeral value of V in the right ear and a Roman numeral value of IV in the left ear.  Applying these values to Table VII, the Veteran's bilateral hearing loss warrants a 10 percent evaluation.  38 C.F.R. § 4.85, 4.86.  

On VA audiology examination in April 2010, audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
60
80
55
LEFT
25
60
70
95
63

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 76 percent in the left ear.  Type A (normal) tympanograms were obtained, bilaterally, and the Veteran was diagnosed with normal to severe sensorineural hearing loss in the right ear, and normal to profound sensorineural hearing loss in the left ear.  The audiologist noted that there was no condition which, if treated, could have led to a change in the hearing threshold levels.  The audiologist indicated that there were no effects on the Veteran's usual daily activities.  38 C.F.R. § 4.10.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Applying the results of this examination to Table VI of the VA regulations yields a Roman numeral value of II in the right ear and a Roman numeral value of IV in the left ear.  Applying these values to Table VII, the Veteran's bilateral hearing loss warrants a 10 percent evaluation.  38 C.F.R. § 4.85, 4.86.  

On private audiology evaluation in August 2010, the hearing specialist observed that a speech discrimination test was performed using the Veteran's most comfortable level of 60 decibels in the right and left ear independently, and binaurally of 50 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 60 percent in the left ear.  The specialist noted there were no signs of malingering and therefore the results were deemed accurate.  No pure tone thresholds evaluation results were provided in the report.  As it is unclear as to whether the Maryland CNC test was administered, the speech discrimination findings may not be applied to the VA rating schedule. 38 C.F.R. § 4.85(a). 

On VA DBQ audiology examination in July 2011, audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
70
75
56
LEFT
20
55
70
85
58

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 84 in the left ear.  The examiner indicated that the use of speech discrimination score was appropriate for the Veteran, as he failed to display language difficulties, cognitive problems, or inconsistent speech discrimination scores that would make the combined use of puretone average and speech discrimination scores inappropriate.  The Veteran was diagnosed as having sensorineural hearing loss in the right and left ears.  The audiologist noted that the Veteran's hearing loss impacted the ordinary conditions of daily life including his ability to work because he could not understand conversation in background noise and in the car, especially with his grandchildren.  38 C.F.R. § 4.10.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Applying the results of this examination to Table VI of the VA regulations yields a Roman numeral value of IV in the right ear and a Roman numeral value of III in the left ear.  Applying these values to Table VII, the Veteran's bilateral hearing loss warrants a 10 percent evaluation.  38 C.F.R. § 4.85, 4.86.  

As the Veteran's hearing loss, when calculated using Table VII, does not warrant a disability evaluation in excess of 10 percent, his claim is denied.  The Board has considered the Veteran's competent and credible lay statements that describe poor speech recognition, the exclusive reliance upon the use of hearing aids to hear, and an inability to understand conversations due to his hearing disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, as noted, assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  The Veteran's hearing loss has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2012).  The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level V hearing loss in the right ear and Level IV hearing loss in the left ear.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for bilateral hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's bilateral hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An evaluation in excess of 10 percent for the service-connected bilateral hearing loss disability is denied.  


REMAND

Under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of TDIU.  In claims for a TDIU rating, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA determine what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2012).  

During the various VA audiology examinations and in a February 2010 statement, the Veteran reported that his bilateral hearing loss caused him to retire in 1985, and the examiners separately determined that his hearing loss disability impacted his ability to work.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  

The Board recognizes that the Veteran currently has a combined evaluation of 40 percent for his service-connected disabilities.  To the extent that the Veteran has claimed that he has greater impairment of industrial adaptability due to his service-connected hearing loss disability and is not yet found to meet the schedular criteria for a TDIU rating, the referral of the case to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b) must be addressed by the RO/AMC prior to being handled by the Board.  

The Board notes that the Veteran has not yet been provided with notice addressing the types of evidence needed to substantiate a claim for increase on the basis of a TDIU rating.  Hence, the RO/AMC should provide the Veteran with such notice on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the Veteran with a letter requesting information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.  In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate claim for a TDIU rating, to include on an extraschedular basis, and what VA will do.  The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2. After completing all indicated development, the RO/AMC should adjudicate the TDIU claim, to include consideration of whether the Veteran's claims file should be forwarded to the Under Secretary for Benefits or the Director of Compensation and Pension Service for the assignment of a TDIU rating on an extraschedular basis, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


